DETAILED ACTION
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hirose is the closest prior art meeting limitations of claim 12.  Hirose fails to show a nut with a circumferential base flange with first and second walls extending from the base flange.  Hirose only shows a first wall surface on one side of the base flange and it would not have been obvious to modify Hirose to add a second wall opposite from the first wall.  Similarly, Hirose also does not show and it would not have been obvious to modify Hirose to have a stud retaining housing as claimed in claim 18.  Prior art (Jhumra) does not disclose a tether with a main body having a continuous thickness and modifying the tether shown in Jhumra to have continuous thickness would not have been obvious as it would change the intended function of the device.
Response to Remarks/Amendments
Claim objections are withdrawn due to amendments by the Applicant.
Regarding amended claim 1, Applicant argues that modification of Jhumra with Hirose would render the clip nut device of Jhumra unsatisfactory for its intended purpose.  This is not found to be persuasive.  Applicant argues that combining the upwardly extending wall 28 of Hirose would interrupt the flush relationship between the bolt 20 and the member 25 of Jhumra.  
As shown in Figure A1 below, Examiner notes that modifications to the nut retainer 22 of Jhumra are being made on the side opposite to the one which comes into 
Examiner also notes that the Applicant argues that combining the upwardly extending wall 28 of Hirose would interrupt the flush relationship between the bolt 20 and the member 25 of Jhumra.  The countersunk on the opening 27 of the member 25 causes the countersunk/flush-type head 21c of the bolt 20 to rest flush with the member 25 and no modifications were made to the countersunk opening 27 of the member 25.
The nut 24 and nut retainer 22 of Jhumra are being modified as taught by Hirose so that the nut retainer 22 acts as the female part with annular projection 26 and the nut 24 acts as the male part with upwardly extending wall 28 having protuberances 31, thereby allowing the nut 24 to have planar engagement with the support structure 16 similar to as taught by Hirose.   
Regarding amended claim 12, Applicant has amended claim 12 to add new limitation where the main body of the tether defines a continuous thickness, which has necessitated new grounds of rejection.  
Also, Applicant argues that the tether 26 is not connected to an outer edge of the nut retainer and nut of Jhumra since outer surfaces 66 and 64 are coplanar with portions 22 and 24. This is not found to be persuasive.  Figure “D” of this Office Action illustrates a location where the tether 26 is connected to an outer edge of the portion 22.


    PNG
    media_image1.png
    827
    1147
    media_image1.png
    Greyscale

Figure A1: Taken from Figures 2-3 of Jhumra (annotated by the Examiner)

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (US Patent 5599148A).
Regarding claim 12, 
Hirose discloses:
A fastener assembly comprising: a fastener 8 including a threaded shaft; and a stud clip 2 that is configured to securely couple the fastener 8 to a component 4, the stud clip 2 comprising: a nut retainer 22a; a nut 22b that is configured to retain a portion of the fastener 8.
a flexible tether 22c that integrally connects the nut retainer 22a to the nut 22b, wherein the nut retainer 22a is configured to fold relative to the nut 22b via the flexible tether 22c into a folded state, wherein the stud clip 2 is moveable between the folded state and an extended state in which the nut is distally located from the nut retainer – see Figures 1 and 2.
wherein the nut retainer 22a is configured to retain the nut 22b when the nut is folded onto the nut retainer, and wherein the tether 22c comprises a main body having a first end that integrally connects to a first outer edge of the nut retainer 22a, and a second end that integrally connects to a second outer edge of the nut 22b.
wherein the first outer edge of 22a defines a first thickness, the second outer edge of 22b defines a second thickness, and the main body of the tether 22c defines a continuous third thickness.
wherein the third thickness is less than each of the first and second thicknesses – see side view of Figure 1.

Regarding claim 13,
Hirose discloses:
wherein the nut retainer 22a, the nut 22b, and the flexible tether 22c are integrally molded and formed together as a single piece.

Regarding claim 14,
Hirose discloses:
wherein the nut retainer 22a comprises: a rim 25 that includes the first outer edge; and a circumferential wall 24 extending from an inner diameter of the rim 25, wherein a central opening 23 is formed through the nut retainer 22a.

Regarding claim 19,
Hirose discloses: 
the nut retainer 22a snapably locks to the nut 22b in the folder state as shown in Figure 1.



Hirose discloses: 
the flexible tether 22c is capable of being broken away from one of the nut retainer 22a or the nut 22b at a disconnection location.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jhumra et al. (US Patent 6287064B1) in view of Hirose. 

Regarding claim 1, 
Jhumra et al. (hereinafter referred to as Jhumra) discloses:
A stud clip 10 that is configured to securely couple a fastener (bolt 20 with a threaded shaft) to a component 16, the stud clip 10 comprising: 
a first portion 22.
a second portion 24 that is configured to retain a portion of a fastener 20.
a flexible tether 26 that integrally connects the first portion 22 to the second portion 24.
As shown in Figures 4-6, wherein the first portion 22 is configured to fold relative to the second portion 24 via the flexible tether 26 into a folded state.
wherein the stud clip 10 is moveable between the folded state (shown in Figures 4-6) and an extended state (shown in Figures 1-3) in which the second portion 24 is distally located from the first portion 22.
wherein the second portion 24 comprises: a circumferential base flange 68.

Jhumra does not disclose, but Hirose teaches:
Clip nut shown in Jhumra uses barbs 52 (male portion) on the first portion 22 that engage with the locking tooth 56 (female portion) on the second portion 24 in order to connect and lock the two portions together.
Hirose shows a clip type fastener with first and section portions connected by a flexible tether.  First portion is 22a and second portion acting as a nut is 22b – see Figure 2.  The clip nut shown in Hirose uses protuberances 31 on the second portion 22b (male portion) that engage into an annular engaging projection 26 on the first portion 22a (female portion) in order to lock the two portions together.  The second portion 22b of Hirose contains a wall 28 extending from the base flange 29.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the locking tooth and barb combination shown in Jhumra for the locking protuberance and projection combination shown in Hirose in order to lock the first and second portions together.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim limitation obvious.
Upon modification of the clip shown in Jhumra to have the locking protuberance and projection combination shown in Hirose, the second portion will have a first wall (opposite from the second wall shown in Figure “B” below) extending from a first surface of the base flange 68.
Jhumra discloses:
a second wall (as shown in Figure “B” below) extending from a second surface of the base flange 68 opposite from the first wall.
wherein a central stud channel (through bore) is formed through the second portion between and through the first wall, the base flange, and the second wall.  A through bore is formed through the second portion between the first wall, base flange and second wall to allow insertion of the bolt 20.

    PNG
    media_image2.png
    324
    368
    media_image2.png
    Greyscale

Figure “B”: Taken from Figure 3 of Jhumra (annotated by the Examiner).

Regarding claim 2, 
Jhumra discloses:
wherein the first portion 22, the second portion 24, and the flexible tether 26 are integrally molded and formed together as a single piece.  “The body member 11 of the clip nut device 10 of the present invention includes a first projecting member or bushing 22, a second projecting member or bushing 24, and an elongated resilient strap 26 connecting the first and second bushings 22 and 24. The bushings 22 and 24 are located at opposite ends of the strap 26 and extend transversely outwardly therefrom in opposite directions. Preferably, the elastomeric body member 11 is unitarily formed in an integral, one-piece structure … ” [col 3, line 58]

Regarding claim 3, 
Jhumra discloses:
wherein the first portion 22 is a nut retainer and the second portion 24 is a nut (nut 12 shown in Figure 5) that is configured to couple to the fastener 20.
wherein the nut retainer (first portion 22) is configured to retain the nut (second portion 24) when the nut is folded onto the nut retainer – see Figures 4-6.

Regarding claim 4, 
Jhumra discloses:
wherein the first portion 22 comprises: a rim (as shown in Figure “A” below); and a circumferential wall 55 (shown in Figure 2) extending from an inner diameter of the rim, wherein a central opening 36 is formed through the first portion 22.



    PNG
    media_image3.png
    311
    400
    media_image3.png
    Greyscale

Figure “A”: Taken from Figure 3 of Jhumra (annotated by the Examiner).

Regarding claim 10,
Jhumra discloses:
As shown in Figures 2-3, wherein the tether 26 comprises a main body having a first end that integrally connects to a first outer edge of the first portion 22, and a second end that integrally connects to a second outer edge of the second portion 24.
As illustrated in Figure “D” below, the tether 26 is connected to a first outer edge of the first portion 22.   The tether 26 is similarly connected to the second portion 24.

    PNG
    media_image4.png
    328
    375
    media_image4.png
    Greyscale

Figure “D”: Taken from Figure 3 of Jhumra (annotated by the Examiner).

Regarding claim 11, 
Jhumra discloses:
As shown in Figures 4-5, wherein the first portion 22 snapably locks to the second portion 24 in the folded state.  Barbs 52 on the first portion 22 snaps into the locking teeth 56 on the second portion 24 and locks the portions together in a folded state.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jhumra in view of Hirose further in view of Fritsch (US PGPUB 2005/0105985A1).

Regarding claim 5, 
Jhumra does not disclose, but Fritsch teaches:
A clip type fastener with first and section portions connected by a flexible tether where the first portion has an acceptor 70 as shown in Figure 1.  The circumferential wall of the acceptor 70 is segmented in order to provide resiliency to the acceptor for insertion into the hole.  
“The acceptor 70 is segmented so that a predetermined resilience is achieved. According to one aspect of the present invention, the number of acceptor segments is increased so that greater resilience is achieved. According to another aspect, the number of acceptor segments is decreased so that the acceptor 70 is less resilient. In one embodiment, the acceptor 70 is solid and provides minimal resilience. The amount of resilience of the acceptor 70 and the dimensions of the acceptor 70 are determined according to the size of the aperture 62.” [0021]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first portion 22 shown in Jhumra to be segmented similar to the ones taught by Fritsch to provide resiliency to the first portion for insertion into the aperture of the component and/or second portion.
Once the first portion 22 is segmented, the circumferential wall 55 will comprise of arcuate segments separated by notches.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jhumra in view of Hirose further in view of Yu (US PGPUB 2018/0058493A1).

Regarding claim 7, 
Jhumra does not disclose, but Yu teaches:
A press nut that engages with a male connector (e.g. screw).  Figures 5a-5b shows locking protuberances (23, 21) that engage with a screw.  “The main body portion 1 has an inner diameter greater than a diameter of the screw portion of the locking member protruding from the transmission control module to receive the screw portion therein, and engages the screw portion through the plurality of locking portions 2.” [0039]
Use of inwardly-directed, stud-engaging locking protuberances (23, 21) allows the clip to be simply pushed onto the shank of the screw (see paragraph 0066), thereby reducing installation time and effort.  Use of resilient locking protuberances can also account for some minor misalignment of the apertures.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the threads in the second portion 24 shown in Jhumra with the locking protuberances similar to the ones taught by Yu in order to allow the clip to be installed by just pushing onto the screw shank, thereby reducing installation time and effort.   

Regarding claim 8, 
Jhumra does not disclose, but Yu teaches:
The press nut shown in Figures 4 and 5a of Yu shows inwardly-directed ribs 82 that are spaced apart from the inwardly-directed radial wall segments (locking protuberances 23, 21).  
Yu teaches that ribs 82 increase the rigidity of the clip body.  “Further, on the inner circumferential surface of the main body portion 1, ribs 8 are formed in the spaces among the three locking portions 2. The ribs 8 extend in an axial direction of the main body portion 1 to increase the rigidity of the main body portion 1.” [0044]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion 24 shown in Jhumra to have ribs similar to the ones taught by Yu to increase the rigidity of the second portion.
See rejection of claim 7 above for reasons on modifying Jhumra to have inwardly-directed radial wall segments (locking protuberances 23, 21) taught by Yu.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jhumra in view of Hirose further in view of Lieven et al. (US PGPUB 2015/0300400A1), hereinafter referred to as Lieven. 

Regarding claim 9,
Jhumra does not disclose, but Lieven teaches:
Figure 1 shows a push-type fastener comprising of a stud-retaining housing 16 and stud-engaging protuberances 26.
As shown in Figure “C” below, a stud-retaining housing 16 including: upstanding beams connected to a cap defining a stud inlet; and a plurality of stud-engaging protuberances 26 extending into an internal chamber defined by the housing, wherein one or more of the stud-engaging protuberances 26 includes an inwardly-directed flexible extension arm and a threaded expanded head extending from a distal end of the extension arm.
Use of the stud-retaining housing containing stud-engaging protuberances shown in Lieven allows the clip to be simply pushed onto the shank of the screw, thereby reducing installation time and effort.  “The fastening element forms a fastening nut, no inner thread being provided in the insertion section however, but a catching device for catching on the outer thread of the threaded bolt. Thus, the fastening element can be just simply plugged up onto the bolt, which facilitates the mounting.” [0007]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion 24 shown in 



    PNG
    media_image5.png
    345
    479
    media_image5.png
    Greyscale

Figure “C”: Taken from Figure 1 of Lieven (annotated by the Examiner).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Fritsch.
Regarding claim 15, 
Hirose does not disclose, but Fritsch teaches:
A clip type fastener with first and section portions connected by a flexible tether where the first portion has an acceptor 70 as shown in Figure 1.  The circumferential wall of the acceptor 70 is segmented in order to provide resiliency to the acceptor for insertion into the hole.  
“The acceptor 70 is segmented so that a predetermined resilience is achieved. According to one aspect of the present invention, the number of acceptor segments is increased so that greater resilience is achieved. According to another aspect, the number of acceptor segments is decreased so that the acceptor 70 is less resilient. In one embodiment, the acceptor 70 is solid and provides minimal resilience. The amount of resilience of the acceptor 70 and the dimensions of the acceptor 70 are determined according to the size of the aperture 62.” [0021]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nut retainer shown in Hirose to be segmented similar to the ones taught by Fritsch to provide resiliency to the first portion for insertion into the aperture of the component and/or second portion.
Once the nut retainer 22a is segmented, the circumferential wall 24 will comprise of arcuate segments separated by notches.	

Regarding claim 20:  
Hirose discloses:
A stud clip 2 that is configured to securely couple a fastener 8 to a component 4, the stud clip 2 comprising: a first portion 22a including a rim 25, and a circumferential wall 24 extending from an inner diameter of the rim 25, wherein a central opening 23 is formed through the first portion 22a.
a second portion 22b that is configured to retain a portion of a fastener 8, wherein the second portion 22b comprises one or more inwardly-directed stud-engaging protuberances 30, and wherein the second portion 22b includes a first wall 28 extending outwardly from a base flange 29.
a flexible tether 22c that integrally connects the first portion 22a to the second portion 22b, wherein the first portion 22a is configured to fold relative to the second portion 22a via the flexible tether 22c into a folded state, wherein the stud clip is moveable between the folded state and an extended state in which the second portion is distally located from the first portion – see Figures 1 and 2.
wherein the first portion 22a, the second portion 22b, and the flexible tether 22c are integrally molded and formed together as a single piece.
wherein the first portion 22a snapably locks to the second portion 22b in the folded state.
wherein the tether 22c comprises a main body having a first end that integrally connects to a first outer edge of the first portion 22a, and a second end that integrally connects to a second outer edge of the second portion 22b – see Figure 2.
The first portion 22a contains the circumferential wall 24 with a lead-in wall 26 connected to a blunt edge as shown in Figure 1.  
The lead-in wall 26 of the first portion 22a shown in Figure 1 of Hirose is not ramped, however the lead-in wall of the protuberance 31 of the second portion 22b is ramped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stud clip 2 
the first wall 28 of the second portion 22b includes a flat ledge (protuberance 31 shown in Figure 1 has a flat ledge) configured to engage the blunt edge of the first portion 22a to thereby define a secure connection interface – see Figure 1.
Hirose does not disclose, but Fritsch teaches:
A clip type fastener with first and section portions connected by a flexible tether where the first portion has an acceptor 70 as shown in Figure 1.  The circumferential wall of the acceptor 70 is segmented in order to provide resiliency to the acceptor for insertion into the hole.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first portion 22a shown in Hirose to be segmented similar to the ones taught by Fritsch to provide resiliency to the first portion for insertion into the aperture of the component and/or second portion.
Once the first portion 22a is segmented, the circumferential wall 24 will comprise of arcuate segments separated by notches.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        



/AMIT SINGH DHILLON/Examiner, Art Unit 3677